Citation Nr: 0920329	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1949 to January 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).   In his February 2008 
substantive appeal on VA Form 9, the Veteran requested a 
Travel Board hearing; he withdrew the request in a statement 
received later that same month.

The Veteran had also initiated appeals of denials of service 
connection for bilateral hearing loss and for residuals of a 
low back injury.  A statement of the case (SOC) in these 
matters was issued in May 2008.  The letter accompanying the 
SOC advised the Veteran that to perfect his appeals in these 
matters he must file a substantive appeal, and further 
advised him of the time limit for filing a substantive 
appeal.  He has not filed a substantive appeal in these 
matters, and they are not before the Board.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302-20.304.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).  
Notably, the National Personnel Records Center (NPRC) has 
certified that the Veteran's STRs were destroyed in a 1973 
fire at that facility.  In such circumstances, VA has a well 
established heightened duty to assist.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  
The Veteran alleges that he injured his left shoulder during 
service in Korea when he slipped off a truck, and has 
suffered chronic shoulder pain ever since.  VA outpatient 
records show that an X-Ray in March 2006 revealed moderate to 
severe degenerative joint disease in the Veteran's left 
shoulder.  

In a letter received in February 2008, the Veteran requested 
that VA obtain his outpatient treatment records from Austin 
VA Medical Center (VAMC), as they were relevant to his claim 
for service connection for a left shoulder disability; he 
indicated that he had received treatment there from January 
2006 to the present.  In March 2008, the RO notified the 
Veteran that they had obtained treatment records from March 
2006 to present; however January 2006 to March 2006 treatment 
records could not be located at the Austin VAMC.  The RO 
asked the Veteran to verify his source of treatment that 
earlier period of time.  In a letter received in April 2008, 
he responded that from January to March 2006, he received 
treatment from the Austin Outpatient Clinic, and that on 
March 16, 2006 he was seen by Dr. A.  A close review of the 
file found that these identified records had not been secured 
for the claims file.  As the Veteran has indicated that such 
records are relevant to his claim, they must be secured (if 
available). 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he received for 
left shoulder disability (records of which 
are not already associated with his claims 
file), and to provide any releases 
necessary for the VA to secure and private 
records of such treatment or evaluation.  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the Veteran.  The RO 
should specifically obtain complete 
records of treatment or evaluation the 
Veteran received for his left shoulder 
disability at the Austin Outpatient Clinic 
from January to March 2006, and the report 
of his visit with Dr. A on March 16, 2006.  
2.  If any records received pursuant to 
the development ordered above suggest 
(noting that when a VA examination is 
necessary is a "low threshold" 
requirement) that the Veteran's current 
left shoulder disability might be related 
to his service/an event therein, the RO 
should arrange for an orthopedic 
examination of the Veteran to determine 
the likely etiology of his current left 
shoulder disability.  The examiner should 
obtain a complete, pertinent history from 
the Veteran, review his claims file, and 
provide an opinion as to whether it is at 
least likely as not (50 percent or better 
probability) that the Veteran's current 
left shoulder disability is related to his 
service/an injury therein.  The examiner 
must explain the rationale for the opinion 
given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West,  12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

